DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

 Status of the Claims
Claims 1-4, 11-13, and 15 are pending.

Note on Claim Interpretation: For purposes of examination and to expedite prosecution the claims as drafted are given their broadest reasonable interpretation (BRI). The claims have been amended to be directed to a composition comprising, inter alia, combinations of (a) a cranberry extract and (b) a list of a large number of antibiotics. The language used in the claims means that the BRI of the claims is that the composition contains all of the recited antibiotics. It is this BRI that is being examined. If the Applicant meant for the recited combination to be alternatives then amendment of the claims would be appropriate (see 35 USC 112(b) rejection herein). However, as currently drafted the claims are to a composition, rather than four different compositions. (1) the specific combination of antibiotics with the cranberry extract to treat P. mirabilis infection; (2) the specific combination of antibiotics with the cranberry extract to treat P. aeruginosa infection; (3) the specific combination of antibiotics with the cranberry extract to treat E. coli infection; and (4) the specific combination of antibiotics with the cranberry extract to treat Staphylococci infection.
A recitation of the intended use (i.e., for treating specific infections) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, when reading the preamble in the context of the entire claim, the recitation “synergistically active composition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Without specifically reciting the effective amounts and/or relative proportions that were used to obtain the supposed synergy, the claims are merely drawn to a combination of the cranberry extract and a long list of recited antibiotics.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by 

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

Eli Lilly.
Applicant’s claims are drawn to synergistically active composition comprising any extract of cranberry with greater than 95% proanthocyanadins and all of a large number of antibiotics. However, the specification provides only a few examples of combination that could be considered synergistic. As the Specification points out in paragraph [0031], cranberry proanthocyanidins exhibit synergistic activity with two aminoglycoside antibiotics (gentamicin and kanamycin), a polyketide antibiotic (tetracycline), and a macrolide antibiotic (azithromycin) for growth inhibition of pathogenic bacteria (see Table 1, Figs. 1 and 2). Growth curve measurements show that each cranberry proanthocyanidin fraction (without antibiotic) did not reduce the growth rates of E. coli CFT073 and P. aeruginosa PAO1 when compared to untreated cells of each strain (Fig. 3). This demonstrates that the observed bioactivity of the cranberry proanthocyanidins extract is not a killing effect but rather a synergism with the antibiotic. 
Unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, 
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

In addition, as stated in the Written Opinion of the International Searching Authority of PCT/CA2016/051447:
Claims 1-47 do not comply with PCT Article 6. The claims encompass subject matter which has been shown in the description to be inoperable and therefore there is inadequate support over the full scope of these claims. The claims relate to a synergistically active composition comprising a cranberry extract and at least one antibiotic for treating a bacterial infection. Certain dependent claims define the specific antibiotics in the composition and the types of bacteria which are responsible for the bacterial infection, however several of the antibiotics that are recited in the claims have been shown in the specification to lack synergistic activity when combined with a cranberry extract and applied to bacteria. Specifically, it is demonstrated in Table 1 of the specification that the combination of cPAC and tetracycline or cPAC and kanamycin did not result in any reduction in antibiotic usage when tested on P. aeruginosa and there was no reduction in the usage of norfloxacin when tested on P. mirabilis. Also, Figure 1 shows that there is no synergistic activity between combinations of cPAC and a number of the antibiotics tested, including ampicillin, ciprofloxacin, trimethoprim, and fosfomycin. Thus, the claims encompass embodiments which have been shown in the specification as being inoperable and therefore the claims are not considered adequately supported over the entire scope claimed.


	 
Note: For purposes of expedited examination and practicing compact prosecution, the rejection below is put forth for claims supported by the written description of the specification directed to a composition comprising a combination cPAC and an  antibiotic chosen from gentamicin, kanamycin, tetracycline and azithromycin for growth inhibition of pathogenic bacteria such as E. coli and P. aeruginosa.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al. (2014). [cited by Applicant in IDS filed 6/8/2018].
Ulrey et al. beneficially discloses a composition comprising cranberry A-type proanthocyanidins (PACs) and the antibiotic, gentamicin, for treating bacterial infections (abstract). Specifically, the combination of cranberry PACs and gentamicin was shown to significantly improve survival of G. mellonella, an in vivo infection model, infected with P. aeruginosa (page 7, right column, first paragraph). P. aeruginosa is a human pathogen associated with infection of the lungs, urinary tract, and kidneys (page 2, left column, second paragraph). The cited reference also teaches that cranberry .
Claims 1-4, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tufenkji et al. (WO2010/078660). 
Tufenkji et al. beneficially discloses a composition comprising cranberry proanthocyanidins for the treatment of bacterial infections and wherein the bacteria responsible for the infections includes E. coli. Pseudomonas, and E. faecalis (abstract and paragraphs 7-10). The cited reference also teaches that the composition may further comprise an antibiotic and is for use in preventing biofilm formation (paragraphs 11 and 12).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: cranberry extracts containing proanthocyandins and the antibiotics recited are each individually known to possess antiobiotic efficacy, particularly against those strains causing urinary tract infection.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655